Exhibit 10.16

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of February 12, 2015, is made and
entered into by and among (i) Bellerophon Therapeutics, Inc., a Delaware
corporation (formerly Bellerophon Therapeutics LLC, a Delaware limited liability
company), (ii) New Mountain Partners II (AIV-A), L.P., a Delaware limited
partnership (“NMP II-A”), New Mountain Partners II (AIV-B), L.P., a Delaware
limited partnership (“NMP II-B”), New Mountain Affiliated Investors II, L.P., a
Delaware limited partnership (“NMAI”), and Allegheny New Mountain Partners,
L.P., a Delaware limited partnership (“ANMP” and, collectively with NMP II-A,
NMP II-B and NMAI, the “NMP Entities”), (iii) ARCH Venture Fund VI, L.P., a
Delaware limited partnership (“ARCH”), (iv) Venrock Partners, L.P., a Delaware
limited partnership, Venrock Associates IV, L.P., a Delaware limited
partnership, and Venrock Entrepreneurs Fund IV, L.P., a Delaware limited
partnership (collectively, the “Venrock Entities”), (v) Linde North
America, Inc., a Delaware corporation (“Linde”), (vi) 5AM Ventures LLC, a
Delaware limited liability company, and 5AM Co-Investors LLC, a Delaware limited
liability company (together, the “5AM Entities”), (vii) Aravis Venture I L.P., a
Cayman Islands limited partnership (“Aravis” and, together with the NMP
Entities, ARCH, the Venrock Entities, Linde and the 5AM Entities, the
“Investors”), and (viii) such other Holders who are signatories hereto or who
become signatories hereto from time to time as provided for herein.  Capitalized
terms shall have the meanings assigned to them in Section 1.

 

WHEREAS, the Company is party to a Registration Rights Agreement, dated as of
February 12, 2014, with (i) NMP II-A, NMAI and ANMP, (ii) IRDO Holding Corp., a
Delaware corporation (and an Affiliate of ARCH) (“ARCH Blocker”), (iii) Venrock
IK Holdings BT, Inc., a Delaware corporation (and an Affiliate of the Venrock
Entities) (“Venrock Blocker”), (iv) Linde, (v) 5AM-BT, Inc., a Delaware
corporation (and an Affiliate of the 5AM Entities) (“5AM Blocker”), and
(vi) Aravis (the “Original Registration Rights Agreement”);

 

WHEREAS, Section 14.01 of the Amended and Restated Limited Liability Company
Agreement of Bellerophon Therapeutics LLC, dated as of February 9, 2014,
provides that, concurrently with a conversion of Bellerophon Therapeutics LLC
from a limited liability company into a corporation, the successor corporation
shall enter into a registration rights agreement in a form substantially similar
to, and which shall replace, the Original Registration Rights Agreement;

 

WHEREAS, in anticipation of its initial public offering, Bellerophon
Therapeutics LLC has been converted on the date hereof from a limited liability
company into a corporation known as Bellerophon Therapeutics, Inc. and, in
connection therewith, each of New Mountain Partners II Special (AIV-A), L.P., a
Delaware limited partnership (and an Affiliate of NMP II-A), ARCH Blocker,
Venrock Blocker and 5AM Blocker have been merged with and into Bellerophon
Therapeutics, Inc.; and

 

--------------------------------------------------------------------------------


 

WHEREAS, in light of the foregoing, the parties have agreed to enter into this
Agreement to provide the parties with the rights and obligations set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION. 1.                         Defined Terms.

 

1.1.                            Definitions.  For purposes of this Agreement,
the following terms have the following meanings:

 

“Affiliate” means (a) with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with such Person, where “control” means the possession, directly or indirectly,
of the power to direct the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, and
(b) with respect to any individual, also means the spouse or child of such
individual.

 

“Agreement” means this Registration Rights Agreement, as the same may be
amended, restated, modified or supplemented from time to time.

 

“Beneficially Own” means beneficially own as determined under Rule 13d-3
promulgated under the Exchange Act.

 

“Board” means the board of directors of the Company as it may be composed from
time to time in accordance with the Certificate of Incorporation, the Company’s
bylaws (as in effect from time to time), the Voting Agreement, dated as of
February 12, 2014, by and among the Company and the Investors, as the same may
be amended, restated, modified or supplemented from time to time, the
Stockholders Agreement and the General Corporation Law of the State of Delaware
(as in effect from time to time).

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York, or is a day on which
banking institutions located in New York, New York are authorized or required by
law or other governmental action to close.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as in effect from time to time.

 

“Common Stock” means any shares of common stock, par value $0.01 per share, of
the Company, now or hereafter authorized to be issued, and any and all Equity
Interests of any kind whatsoever of the Company which may be issued on or after
the date hereof in respect of, in exchange for, or upon conversion of Common
Stock pursuant to a merger, consolidation, stock split, reverse split, stock
dividend, recapitalization of the Company or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Company” means Bellerophon Therapeutics, Inc., a Delaware corporation, and
shall, to the extent this Agreement survives, include any successor thereto by
merger, consolidation, acquisition of substantially all the assets thereof, or
otherwise, including any parent or subsidiary thereof that undertakes a Public
Offering in lieu of the Company.

 

“Convertible Securities” means (a) any options or warrants to purchase or other
rights to acquire Common Stock, (b) any securities by their terms convertible
into, or exercisable or exchangeable for, Common Stock (directly or indirectly)
and (c) any options or warrants to purchase or other rights to acquire any such
convertible, exercisable or exchangeable securities.

 

“Counsel to the Participating Holders” means one (1) law firm selected by the
Majority Participating Holders.

 

“Equity Interests” of any Person means any and all units, shares, participations
or other equivalents of or interests in (however designated) the equity
(including common stock, preferred stock and limited liability company,
partnership and joint venture interests) of such Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any similar federal statute, and the rules and regulations of the
SEC thereunder, all as the same shall be in effect at the time.  Reference to a
particular section of the Exchange Act shall include a reference to the
comparable section, if any, of any such similar federal statute.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc. or any successor
Person.

 

“Holder” means, at any time of determination, (a) any Investor, (b) any
Permitted Assignee of any Investor or other Holder, or (c) any other Person
(i) that has acquired Common Stock, (ii) that the Company and Holders holding in
the aggregate at least 50% of the outstanding Registrable Securities then held
by the Holders consent in writing to becoming a party to this Agreement and
(iii) that has executed and delivered a written agreement (which may be in the
form of a counterpart signature page or joinder to this Agreement) satisfactory
to the Company agreeing to be bound by this Agreement as a Holder, in each case
of clauses (a), (b) and (c) only if such Person holds Common Stock at such time.

 

“indemnified party” means any Person seeking indemnification pursuant to
Section 2.6.

 

“indemnifying party” means any Person from whom indemnification is sought
pursuant to Section 2.6.

 

“Initial Public Offering” means the first Public Offering.

 

“Initiating Holder” means the Holder or Holders delivering a Holder Demand as
provided for under Section 2.1(a).

 

3

--------------------------------------------------------------------------------


 

“Majority Participating Holders” means, at any time, Participating Holders
holding more than fifty percent (50%) of the Registrable Securities proposed to
be included in any offering of Registrable Securities by such Participating
Holders pursuant to Section 2.1 or 2.2.

 

“NMP Holders” means, at any time of determination, any of the NMP Entities that
hold Common Stock at such time.

 

“Participating Holders” means any Holder or Holders participating in any
offering of Registrable Securities pursuant to Section 2.1 or 2.2.

 

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, organization
or other legal entity.

 

“Pre-IPO Certificate of Incorporation” means the Certificate of Incorporation of
the Company, as in effect immediately prior to an Initial Public Offering.

 

“Public Offering” means a public offering of Equity Interests of the Company
through a registration statement (except registrations (i) solely for
registration of Equity Interests of the Company in connection with an employee
benefit plan or dividend reinvestment plan on Form S-8 or any successor form
thereto or (ii) in connection with any acquisition, merger or other business
combination transaction on Form S-4 or any successor form thereto) filed with,
and declared effective by, the SEC and pursuant to which such Equity Interests
are authorized and approved for listing on a national securities exchange.

 

“Quarterly Outstanding Common Stock” means, at any time of determination, (a) if
such time is prior to the consummation of an Initial Public Offering, the number
of shares of Common Stock that were outstanding on the last day of the
immediately preceding fiscal quarter (including any shares of Common Stock
issuable upon conversion or exercise of or in exchange for any Convertible
Securities to the extent any such Convertible Securities are (i) convertible,
exercisable or exchangeable at such time and (ii) convertible, exercisable or
exchangeable at a price that is less than the fair market value (as determined
by the Board in good faith) of a share of Common Stock issuable upon such
conversion, exercise or exchange at such time) and (b) if such time is after the
consummation of an Initial Public Offering, the number of shares of Common Stock
that were set forth as outstanding on the cover of the Company’s then most
recently filed Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as
the case may be.

 

“Registrable Securities” means any Common Stock held by a Holder.  For purposes
of this Agreement, a Person will be deemed to be a Holder of Registrable
Securities whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (including upon conversion, exercise or
exchange of any Convertible Securities but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall not be required to convert,
exercise or exchange such Convertible Securities (or otherwise acquire such
Registrable Securities) to participate in any registered offering hereunder
until the closing of such offering.  As to any particular

 

4

--------------------------------------------------------------------------------


 

Registrable Securities, such securities shall cease to be Registrable Securities
when (a) a registration statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of in accordance with such registration statement, (b) such
securities shall have been sold to the public pursuant to Rule 144, or (c) such
securities shall have ceased to be outstanding.

 

“Registration Expenses” means all fees and expenses incurred in connection with
the Company’s performance of or compliance with Section 2, including (a) all
registration, filing and applicable SEC fees, FINRA fees, national securities
exchange or inter-dealer quotation system fees, foreign stock exchange fees, and
fees and expenses of complying with state, federal or foreign securities or
“blue sky” laws (including fees and disbursements of counsel to the underwriters
and Counsel to the Participating Holders in connection with “blue sky” or
foreign qualification of the Registrable Securities and determination of their
eligibility for investment under the laws of the various jurisdictions), (b) all
printing (including printing certificates for the Registrable Securities (if
they are to be certificated) in a form eligible for deposit with The Depository
Trust Company and printing preliminary and final prospectuses or other offering
documents), word processing, duplicating, telephone and facsimile expenses, and
messenger and delivery expenses, (c) all fees and disbursements of counsel to
the Company and of its independent public accountants, including the expenses of
“cold comfort” letters or any special audits required by, or incidental to, such
registration, (d) all fees and expenses of Counsel to the Participating Holders,
(e) all fees and expenses of one (1) firm of accountants selected by the
Majority Participating Holders, (f) all fees and expenses of any special experts
or other Persons retained by the Company in connection with any registration,
(g) Securities Act liability insurance or similar insurance if the Company so
desires or the underwriters so require in accordance with then-customary
underwriting practices, (h) all applicable rating agency fees with respect to
the Registrable Securities, (i) all fees and expenses of a “Qualified
Independent Underwriter” (as such term is defined by FINRA) and its counsel or
similar fees and expenses, (j) all fees and disbursements of the underwriters
(other than underwriting discounts and commissions), (k) all transfer taxes and
(l) all expenses incurred in connection with promotional efforts or “roadshows”;
provided that Registration Expenses shall exclude, and the Participating Holders
shall pay, underwriting discounts and commissions in respect of the Registrable
Securities being registered for such Participating Holders.

 

“Requisite Approval” means the approval of the Board and the NMP Entities in
accordance with the terms of the Stockholders Agreement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any similar federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.  References to a
particular section of the Securities Act shall include a reference to the
comparable section, if any, of any such similar federal statute.

 

5

--------------------------------------------------------------------------------


 

“Stockholders Agreement” means the Stockholders Agreement, dated as
of                , 2015, by and among the Company and the NMP Entities, as the
same may be amended, restated, modified or supplemented from time to time.

 

“Tag-Along Holder” means (i) a holder of Tag-Along Securities on the date of
this Agreement that has the right to participate in an Initial Public Offering
with respect to such Tag-Along Securities pursuant to the Pre-IPO Certificate of
Incorporation or (ii) any Permitted Transferee (as defined in the Pre-IPO
Certificate of Incorporation) of any Tag-Along Holder that holds Tag-Along
Securities.

 

“Tag-Along Securities” means any Common Stock subject to restrictions on
transfer under the Pre-IPO Certificate of Incorporation (but not any Common
Stock held by a Holder).  For purposes of this Agreement, a Person will be
deemed to be a holder of Tag-Along Securities whenever such Person has the right
to acquire, directly or indirectly, such Tag-Along Securities (including upon
conversion, exercise or exchange of any Convertible Securities), whether or not
such acquisition has actually been effected, and such Person shall not be
required to convert, exercise or exchange such Convertible Securities (or
otherwise acquire such Tag-Along Securities) to participate in any registered
offering hereunder until the closing of such offering.  As to any particular
Tag-Along Securities, such securities shall cease to be Tag-Along Securities
upon the earliest of (a) the closing of an Initial Public Offering, (b) such
time as Rule 144 or another similar exemption under the Securities Act is
available for the sale of all of the Tag-Along Securities held by such Tag-Along
Holder without limitation during a three-month period without registration or
(c) the time at which such securities shall have ceased to be outstanding.

 

“Ten Percent Holder” means, at any time of determination, any Holder or Holders
that hold at least ten percent (10%) in the aggregate of the Quarterly
Outstanding Common Stock.

 

1.2.                            Other Defined Terms.  The following is a list of
the remaining defined terms used in this Agreement:

 

Term

 

Section

 

 

 

5AM Blocker

 

Recitals

5AM Entities

 

Preamble

ANMP

 

Preamble

Aravis

 

Preamble

ARCH

 

Preamble

ARCH Blocker

 

Recitals

automatic shelf registration statement

 

2.1(l)

Demand Exercise Notice

 

2.1(a)

Demand Registration

 

2.1(i)

Holder Demand

 

2.1(a)

Indemnitees

 

2.6(a)

Investors

 

Preamble

 

6

--------------------------------------------------------------------------------


 

Linde

 

Preamble

Losses

 

2.6(a)

NASDAQ

 

2.3(a)(x)

NMAI

 

Preamble

NMP Entities

 

Preamble

NMP II-A

 

Preamble

NMP II-B

 

Preamble

Original Registration Rights Agreement

 

Recitals

Partner Distribution

 

2.1(a)

Permitted Assignee

 

4.10

Postponement Period

 

2.1(k)

Section 2.2 Sale Amount

 

2.2(d)

Venrock Blocker

 

Recitals

Venrock Entities

 

Preamble

WKSI

 

2.1(l)

 

SECTION. 2.                         Registration Under Securities Act.

 

2.1.                            Registration on Demand.

 

(a)                                 Demand.  At any time (subject to the
provisions of Section 3 of the Stockholders Agreement) or from time to time, an
NMP Holder (or a Permitted Assignee of an NMP Holder to the extent permitted by
Section 4.10 hereof) holding Registrable Securities or, at any time from and
after an Initial Public Offering, a Ten Percent Holder holding Registrable
Securities, may require the Company to effect the registration under the
Securities Act of all or part of their Registrable Securities, by delivering a
written request (a “Holder Demand”) therefor to the Company specifying the
number of Registrable Securities to be registered and the intended method of
distribution thereof.  As promptly as practicable, but no later than
ten (10) Business Days after receipt of a Holder Demand, the Company shall give
written notice (the “Demand Exercise Notice”) of the Holder Demand to all other
Holders.  Each such other Holder shall have the option, within ten (10) Business
Days after the receipt of the Demand Exercise Notice (or five (5) Business Days
if, at the request of the Initiating Holder, the Company states in such written
notice or gives telephonic notice to each Holder, with written confirmation to
follow promptly thereafter, that (i) such registration will be on Form S-3 and
(ii) such shorter period of time is required because of a planned filing date)
to request, in writing, that the Company include in such registration any
Registrable Securities held by such Holder (which request shall specify the
maximum number of Registrable Securities desired to be disposed of by such
Holder).  The Company shall as expeditiously as possible (but in any event
within eighty (80) Business Days after receipt of a Holder Demand with respect
to an Initial Public Offering and within sixty (60) Business Days otherwise) use
its reasonable best efforts to effect the registration under the Securities Act
of the Registrable Securities which the Company has been so requested to
register by the Initiating Holder and by any other Holders which have made such
written request.  The Company shall (i) use its reasonable best efforts to
effect the registration of Registrable Securities for distribution in accordance
with the intended method of distribution set forth in a written request
delivered by the Majority Participating Holders, which may include, at the
option of such Majority Participating Holders, a distribution of Registrable

 

7

--------------------------------------------------------------------------------


 

Securities to, and resale of such Registrable Securities by, the equity holders
of any Holder or its equity holders (a “Partner Distribution”), and (ii) if
requested by the Majority Participating Holders, obtain acceleration of the
effective date of the registration statement relating to such registration.

 

(b)                                 Partner Distributions.  Notwithstanding
anything contained herein to the contrary, the Company shall, at the request of
any Participating Holder seeking to effect a Partner Distribution, file any
prospectus supplement or post-effective amendments and shall otherwise take any
action necessary to include such language, if such language was not included in
the initial registration statement, or revise such language if deemed necessary
by such Participating Holder, to effect such Partner Distribution (including
adding one or more selling equity holders to the registration statement through
a prospectus supplement or post-effective amendment, as necessary or required).

 

(c)                                  Registration Statement Form.  Registrations
under this Section 2.1 shall be on such appropriate form of the SEC (i) as shall
be selected by the Majority Participating Holders and as shall be reasonably
acceptable to the Company and (ii) as shall permit the disposition of such
Registrable Securities in accordance with the intended method or methods of
disposition specified in such Participating Holders’ requests for such
registration, including a Partner Distribution or a continuous or delayed basis
offering pursuant to Rule 415 under the Securities Act.  The Company agrees to
include in any such registration statement all information which, in the opinion
of Counsel to the Participating Holders and counsel to the Company, is necessary
or desirable to be included therein.

 

(d)                                 Expenses.  The Company shall pay, and shall
be responsible for, all Registration Expenses in connection with any
registration requested pursuant to this Section 2.1, regardless of whether the
registration is effected, except as set forth in clause (v) of
Section 2.1(e) with respect to a registration statement that was withdrawn at
the request of the Participating Holders.  Notwithstanding the foregoing, the
provisions of this Section 2.1(d) shall be deemed amended to the extent
necessary to cause these expense provisions to comply with “blue sky” laws of
each state or the securities laws of any other jurisdiction in the United States
and its territories or any foreign jurisdiction in which the offering is made.

 

(e)                                  Effective Registration Statement.  A
registration requested pursuant to this Section 2.1 shall not be deemed a Demand
Registration (including for purposes of Section 2.1(i)) unless a registration
statement with respect thereto has become effective and has been kept
continuously effective for a period of at least one hundred eighty (180) days
(or such shorter period which shall terminate when all the Registrable
Securities covered by such registration statement have been sold pursuant
thereto) or, if such registration statement relates to an underwritten offering,
such longer period as in the opinion of Counsel to the Participating Holders or
counsel to the underwriter or underwriters a prospectus is required by law to be
delivered in connection with sales of Registrable Securities by an underwriter
or dealer.  Should a Demand Registration not become effective due to the failure
of a Participating Holder to perform its obligations under this Agreement, or in
the event the Majority Participating Holders withdraw the request for the Demand
Registration as provided for in Section 2.1(h) (in each of the foregoing cases,
provided that at such time the Company is in compliance in all material

 

8

--------------------------------------------------------------------------------


 

respects with its obligations under this Agreement), then such Demand
Registration shall be deemed to have been effected (including for purposes of
Section 2.1(i)); provided that, if (i) the Demand Registration is withdrawn or
does not become effective because a material adverse change has occurred, or is
reasonably likely to occur, in the condition (financial or otherwise),
prospects, business, assets or results of operations of the Company and its
subsidiaries taken as a whole subsequent to the date of the delivery of the
Demand Exercise Notice, (ii) after the Demand Registration has become effective,
such registration is interfered with by any stop order, injunction, or other
order or requirement of the SEC or other governmental agency or court, (iii) the
Demand Registration is withdrawn at the request of the Majority Participating
Holders due to the advice of the managing underwriter(s) that the Registrable
Securities covered by the registration statement could not be sold in such
offering within a price range acceptable to the Majority Participating Holders,
(iv) the Demand Registration is withdrawn for any reason at any time during a
Postponement Period or within ten (10) days thereafter, or (v) the Participating
Holders reimburse the Company for any and all Registration Expenses incurred by
the Company in connection with such request for a Demand Registration that was
withdrawn for reasons other than any of those enumerated in clauses (i) through
(iv) of this Section 2.1(e), then the Demand Registration shall not be deemed to
have been effected and will not count as a Demand Registration.

 

(f)                                   Selection of Underwriters.  The
underwriters of each underwritten offering of the Registrable Securities
pursuant to this Section 2.1 shall be selected by the Majority Participating
Holders.

 

(g)                                  Tag-Along Securities.  Following receipt of
a Holder Demand with respect to any proposed Initial Public Offering, the
Company shall give any Tag-Along Holders notice thereof, and shall include in
such offering any Tag-Along Securities as to which the Tag-Along Holders are
entitled to, and have elected to, participate (as though they were Registrable
Securities), pursuant to and in accordance with the Pre-IPO Certificate of
Incorporation and this Section 2.1.

 

(h)                                 Right to Withdraw.  Any Participating Holder
shall have the right to withdraw its request for inclusion of Registrable
Securities in any registration statement pursuant to this Section 2.1 by giving
written notice to the Company of its request to withdraw at any time prior to
the effective date of such registration statement or otherwise in accordance
with the process established in connection with the offering.  Upon receipt of
notices from the Majority Participating Holders to such effect, the Company
shall cease all efforts to obtain effectiveness of the applicable registration
statement, and whether the Initiating Holder’s request for registration pursuant
to this Section 2.1 shall be counted as a Demand Registration for purposes of
Section 2.1(i) shall be determined in accordance with Section 2.1(e).

 

(i)                                     Limitations on Registration on Demand. 
The Company shall be required to effect eight (8) registrations in the aggregate
pursuant to this Section 2.1, other than registrations on Form S-3, which shall
not be subject to this limitation, of which (i) the NMP Holders (or the
Permitted Assignees of the NMP Holders to the extent permitted by Section 4.10
hereof) shall be entitled to require the Company to effect six (6) registrations
in the aggregate, including for an Initial Public Offering, and (ii) after an
Initial Public Offering, the Ten Percent

 

9

--------------------------------------------------------------------------------


 

Holders shall be entitled to require the Company to effect two (2) registrations
in the aggregate (each, a “Demand Registration”); provided that the Company
shall not be required to effect a Demand Registration until at least ninety (90)
days after the effective date of any other registration statement filed by the
Company pursuant to a previous Demand Registration.  The aggregate offering
value of the Registrable Securities to be registered pursuant to any Demand
Registration shall be at least $10 million (determined as of the date the demand
is made), unless the registration is of the balance of the Registrable
Securities held by all the Holders.

 

(j)                                    Priority in Registrations on Demand. 
Whenever the Company effects a registration pursuant to this Section 2.1 in
connection with an underwritten offering by Holders, no securities other than
Registrable Securities and Tag-Along Securities shall be included among the
securities covered by such registration unless the Majority Participating
Holders consent in writing to the inclusion therein of such other Equity
Interests of the Company, which consent may be subject to terms and conditions
determined by the Majority Participating Holders in their sole discretion.  If
any registration pursuant to a Holder Demand involves an underwritten offering
and the managing underwriter(s) of such offering shall inform the Company of its
belief that the number of Registrable Securities requested to be included in
such registration pursuant to this Section 2.1, when added to the number of any
other Equity Interests of the Company to be offered in such registration
(including any Tag-Along Securities), exceeds the largest number that can be
sold in an orderly manner in such underwritten offering within a price range
acceptable to the Majority Participating Holders, then the Participating Holders
and Tag-Along Holders shall be entitled to participate on a pro rata basis based
on the aggregate number of Registrable Securities and Tag-Along Securities
(treating them as a single class of securities) requested to be included in the
offering by each such Participating Holder and Tag-Along Holder (but in the case
of any Tag-Along Holder, not in excess of the number of Tag-Along Securities
with respect to which such Tag-Along Holder is entitled to participate pursuant
to the terms of the Pre-IPO Certificate of Incorporation).

 

(k)                                 Postponement.  The Company shall be entitled
once in any twelve (12) month period to postpone for a reasonable period of time
(but not exceeding ninety (90) days) (the “Postponement Period”) the filing of
any registration statement required to be prepared and filed by it pursuant to
this Section 2.1 if the Company determines, in its reasonable judgment upon
advice of counsel, as authorized by a resolution of its Board, that such
registration and offering would require premature disclosure of any material
financing, acquisition, corporate reorganization, business combination or other
material transaction involving the Company or any of its subsidiaries, and
promptly gives the Participating Holders written notice of such determination,
containing a statement of the reasons for such postponement and an approximation
of the anticipated delay; provided, however, that the Company shall be entitled
to postpone the filing of any registration statement required to be prepared and
filed by it pursuant to this Section 2.1 if such postponement is required by
applicable law arising from events outside of the control of the Company.

 

(l)                                     WKSI.

 

(i)                         To the extent the Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) (a “WKSI”) at the time
any Holder Demand is

 

10

--------------------------------------------------------------------------------


 

submitted to the Company, and such Holder Demand requests that the Company file
an automatic shelf registration statement (as defined in Rule 405 under the
Securities Act) (an “automatic shelf registration statement”) on Form S-3, the
Company shall file an automatic shelf registration statement which covers those
Registrable Securities which are requested to be registered.  The Company shall
use commercially reasonable efforts to remain a WKSI (and not become an
ineligible issuer (as defined in Rule 405 under the Securities Act)) during the
period during which such automatic shelf registration statement is required to
remain effective.  If the Company does not pay the filing fee covering the
Registrable Securities at the time the automatic shelf registration statement is
filed, the Company shall pay such fee at such time or times as the Registrable
Securities are to be sold.  If the automatic shelf registration statement has
been outstanding for at least three (3) years, at the end of the third year the
Company shall refile a new automatic shelf registration statement covering the
Registrable Securities.  If at any time when the Company is required to
re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use commercially reasonable efforts to refile the shelf
registration statement on Form S-3 and, if such form is not available, Form S-1
and keep such registration statement effective during the period during which
such registration statement is required to be kept effective.

 

(ii)                      If the Company files any shelf registration statement
for the benefit of the holders of any of its securities other than the Holders,
the Company agrees that it shall include in such registration statement such
disclosures as may be required by Rule 430B under the Securities Act (referring
to the unnamed selling security holders in a generic manner by identifying the
initial offering of the securities to the Holders) in order to ensure that the
Holders may be added to such shelf registration statement at a later time
through the filing of a prospectus supplement rather than a post-effective
amendment.

 

2.2.                            Incidental Registration.

 

(a)                                 Right to Include Registrable Securities.  If
the Company at any time proposes to register any of its Equity Interests under
the Securities Act by registration on Form S-1 or S-3, or any successor or
similar form(s) (except registrations (i) pursuant to Section 2.1, (ii) in
connection with an Initial Public Offering that is approved by the NMP Entities
and in which no NMP Entity is selling Registrable Securities, (iii) solely for
registration of Equity Interests of the Company in connection with an employee
benefit plan or dividend reinvestment plan on Form S-8 or any successor form
thereto or (iv) in connection with any acquisition, merger or other business
combination transaction on Form S-4 or any successor form thereto), whether or
not for sale for the Company’s own account, the Company will each such time give
prompt written notice (but in no event less than thirty (30) days prior to the
effectiveness of a registration statement with respect thereto) to each of the
Holders of its intention to do so and such notice shall offer the Holders of
such Registrable Securities the opportunity to register under such registration
statement up to such number of Registrable Securities as each such Holder may
request in writing.  Upon the written request of any of the Holders (which
request shall specify the maximum number of Registrable Securities intended to
be disposed of by such Holder), within ten (10) Business Days after the receipt
of any such notice (or within five (5) Business Days if the Company states in
such written notice or gives telephonic notice to each Holder, with written
confirmation to follow promptly thereafter, stating that (i) such registration
will be on

 

11

--------------------------------------------------------------------------------


 

Form S-3 and (ii) such shorter period of time is required because of a planned
offering date), the Company shall include in such registration under the
Securities Act all Registrable Securities which the Company has been so
requested to register by each Holder; provided that if, at any time after giving
written notice of its intention to register any Equity Interests of the Company
and prior to the effective date of the registration statement filed in
connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such Equity Interests, the Company
shall give written notice of such determination and its reasons therefor to the
Holders and (i) in the case of a determination not to register, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration (but not from any obligation of the Company to pay the
Registration Expenses in connection therewith as provided for in
Section 2.2(e)), without prejudice, however, to the rights of the Holders to
request that such registration be effected as a registration under Section 2.1
and (ii) in the case of a determination to delay registering, shall be permitted
to delay registering any Registrable Securities for the same period as the delay
in registering such other Equity Interests of the Company.  No registration
effected under this Section 2.2 shall relieve the Company of its obligation to
effect any registration upon request under Section 2.1.

 

(b)                                 Tag-Along Securities.  In the case of an
Initial Public Offering with respect to which the Company receives a written
request from an NMP Holder (or a Permitted Assignee of an NMP Holder) to include
Registrable Securities in such registration in connection with the exercise of
such NMP Holder’s (or such Permitted Assignee’s) registration rights under
Section 2.2(a) hereof, the Company shall give any Tag-Along Holders notice
thereof, and shall include in such offering any Tag-Along Securities as to which
the Tag-Along Holders are entitled to, and have elected to, participate (as
though they were Registrable Securities), pursuant to and in accordance with the
Pre-IPO Certificate of Incorporation.

 

(c)                                  Right to Withdraw; Option to Participate in
Shelf Takedowns.  Any Holder shall have the right to withdraw its request for
inclusion of Registrable Securities in any registration statement pursuant to
this Section 2.2 by giving written notice to the Company of its request to
withdraw at any time prior to the effective date of such registration statement
or otherwise in accordance with the process established in connection with the
offering.  In the event that the Holder has requested inclusion of Registrable
Securities in a shelf registration, the Holder shall have the right, but not the
obligation, to participate in any offering of the Company’s Equity Interests
under such shelf registration.

 

(d)                                 Priority in Incidental Registrations.  If
any registration pursuant to this Section 2.2 involves an underwritten offering
and the managing underwriter(s) of such offering shall inform the Company of its
belief that the number of Registrable Securities requested to be included in
such registration or offering, when added to the number of other Equity
Interests of the Company to be offered in such registration or offering
(including any Tag-Along Securities) exceeds the largest number that can be sold
in an orderly manner in such underwritten offering within a price range
acceptable to the Majority Participating Holders (the “Section 2.2 Sale
Amount”), then the Company shall include in such registration or offering
(i) all of the Equity Interests of the Company proposed by the Company to be
sold for its own account; (ii) thereafter, to the extent the Section 2.2 Sale
Amount is not exceeded, the Registrable Securities and Tag-Along Securities
requested by the Participating Holders and Tag-Along Holders (provided that if

 

12

--------------------------------------------------------------------------------


 

all of the Registrable Securities and Tag-Along Securities requested by the
Participating Holders and Tag-Along Holders may not be included, the
Participating Holders and Tag-Along Holders shall be entitled to participate on
a pro rata basis based on the aggregate number of Registrable Securities and
Tag-Along Securities (treating them as a single class of securities) requested
to be included in the offering by the Participating Holders and Tag-Along
Holders (but, in the case of any Tag-Along Holder, not in excess of the number
of Tag-Along Securities with respect to which such Tag-Along Holder is entitled
to participate pursuant to the terms of the Pre-IPO Certificate of
Incorporation); and (iii) thereafter, to the extent the Section 2.2 Sale Amount
is not exceeded, any other Equity Interests of the Company requested to be
included by holders of Equity Interests of the Company holding other such
registration rights.

 

(e)                                  Expenses.  The Company shall pay, and shall
be responsible for, all Registration Expenses in connection with any
registration requested pursuant to this Section 2.2.  Notwithstanding the
foregoing, the provisions of this Section 2.2(e) shall be deemed amended to the
extent necessary to cause these expense provisions to comply with “blue sky”
laws of each state or the securities laws of any other jurisdiction in the
United States and its territories or any foreign jurisdiction in which the
offering is made.

 

(f)                                   Selection of Underwriters.  The
underwriters of each underwritten offering which may include Registrable
Securities pursuant to this Section 2.2 shall be selected by the Majority
Participating Holders; provided that such underwriters shall be reasonably
acceptable to the Company.

 

(g)                                  Plan of Distribution; Partner
Distributions.  Any participation by Holders in a registration by the Company
shall be in accordance with the Company’s plan of distribution, which shall
include, upon the written request of such Holder or Holders, a Partner
Distribution.  Notwithstanding anything contained herein to the contrary, the
Company shall, at the request of any Holder seeking to effect a Partner
Distribution, file any prospectus supplement or post-effective amendments and
otherwise take any action necessary to include such language, if such language
was not included in the initial registration statement, or revise such language
if deemed reasonably necessary by such Holder to effect such Partner
Distribution.

 

2.3.                            Registration Procedures.

 

(a)                                 If and whenever the Company is required to
effect the registration of any Registrable Securities under the Securities Act
pursuant to either Section 2.1 or 2.2, the Company shall as expeditiously as
possible:

 

(i)                                     prepare and file, or confidentially
submit, if permissible, with the SEC as promptly as practicable (and in the case
of a demand pursuant to Section 2.1, within forty-five (45) days after receipt
by the Company of a Demand Exercise Notice) a registration statement on an
appropriate registration form of the SEC for the disposition of such Registrable
Securities in accordance with the intended method of disposition thereof
(including a Partner Distribution) which registration statement shall comply as
to form in all material respects with the requirements of the applicable form
and include all financial statements required by the SEC to be filed therewith,
and thereafter use its reasonable best efforts to cause such registration

 

13

--------------------------------------------------------------------------------


 

statement to become and remain effective (A) with respect to an underwritten
offering, for a period of at least one hundred eighty (180) days or until all
Registrable Securities subject to such registration statement have been sold,
and (B) with respect to a shelf registration, until the later of (1) the sale of
all Registrable Securities thereunder and (2) the third anniversary of the
effective date of such shelf registration;

 

(ii)                                  prepare and file with the SEC any
amendments and supplements to such registration statement and the prospectus
used in connection therewith, or any free writing prospectus related thereto, as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement in accordance with
the intended methods of disposition by the Participating Holders set forth in
such registration statement for such period as provided for in
Section 2.3(a)(i);

 

(iii)                               furnish, without charge, to each
Participating Holder and each underwriter such number of conformed copies of
such registration statement and of each such amendment and supplement thereto
(in each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, each
free writing prospectus utilized in connection therewith, and such other
documents, as the Majority Participating Holders and such underwriters may
request (it being understood that the Company consents to the use of such
prospectus or any amendment or supplement thereto or free writing prospectus by
each Participating Holder and the underwriters in connection with the offering
and sale of the Registrable Securities covered by such prospectus or any
amendment or supplement thereto);

 

(iv)                              use its reasonable best efforts (A) to
register or qualify all Registrable Securities and other Equity Interests of the
Company covered by such registration statement under such state, federal or
foreign securities or “blue sky” laws where an exemption is not available and as
the Majority Participating Holders or any managing underwriter shall request,
(B) to keep such registration or qualification in effect for so long as such
registration statement remains in effect, and (C) to take any and all other
actions which may be necessary or advisable to enable the Participating Holders
or underwriters to consummate the disposition in such jurisdictions of the
Equity Interests of the Company to be sold by the Participating Holders or
underwriters, except that the Company shall not for any such purpose be required
to qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not, but for the requirements of this Section 2.3(a)(iv), be
obligated to be so qualified;

 

(v)                                 use its reasonable best efforts to cause all
Registrable Securities covered by such registration statement to be registered
with or approved by such other local, state, federal, or foreign governmental
agencies or authorities as may be necessary in the opinion of counsel to the
Company and Counsel to the Participating Holders to consummate the disposition
of such Registrable Securities;

 

14

--------------------------------------------------------------------------------


 

(vi)                              use its reasonable best efforts to furnish to
each Participating Holder and each underwriter a signed counterpart of (A) an
opinion of counsel to the Company and (B) a “comfort” letter signed by the
independent public accountants who have certified the Company’s financial
statements included or incorporated by reference in such registration statement,
in each case, addressed to each Participating Holder and each underwriter
covering matters with respect to such registration statement (and the prospectus
included therein) as such Majority Participating Holders and managing
underwriter(s) shall request;

 

(vii)                           promptly notify each Participating Holder and
each managing underwriter (A) when such registration statement, any
pre-effective amendment, the prospectus or any prospectus supplement related
thereto, any post-effective amendment to such registration statement or any free
writing prospectus has been filed and/or used and, with respect to such
registration statement or any post-effective amendment, when the same has become
effective; (B) of the receipt by the Company of any comments from the SEC or
receipt of any request by the SEC for additional information with respect to any
registration statement or the prospectus related thereto or any request by the
SEC for amending or supplementing the registration statement and the prospectus
used in connection therewith; (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such registration statement or the initiation of
any proceedings for that purpose; (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation of any proceeding for such purpose; (E) at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, any
document incorporated therein by reference, any free writing prospectus or
information conveyed to any purchaser, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, in
the light of the circumstances under which they were made, and in the case of
this clause (E), promptly prepare and furnish, at the Company’s expense, to each
Participating Holder and each managing underwriter a number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Equity Interests of the Company,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made; (F) at any time when the representations and warranties of the
Company contemplated by Section 2.4(a) or 2.4(b) cease to be true and correct;
and (G) of the Company’s filing of a document pursuant to Section 13(a), 13(c),
14 or 15(d) of the Exchange Act that, in the reasonable judgment of the Company,
must be included in the registration statement pursuant to a post-effective
amendment to the registration statement or supplement to the related prospectus,
and in the case of this clause (G), promptly prepare and furnish, at the
Company’s expense, to each Participating Holder and each managing underwriter
copies of a supplement to or an amendment of such prospectus on account of such
Exchange Act filing;

 

(viii)                        otherwise comply with all applicable rules and
regulations of the SEC, and make available to each Participating Holder, as soon
as practicable (and in any event within sixteen (16) months after the effective
date of the registration statement), an

 

15

--------------------------------------------------------------------------------


 

earnings statement covering the period of at least twelve (12) consecutive
months beginning with the first full calendar month after the effective date of
such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

(ix)                              provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such registration
statement from and after a date not later than the effective date of such
registration statement;

 

(x)                                 (A) use its reasonable best efforts to cause
all Registrable Securities covered by such registration statement to be listed
on the principal securities exchange on which similar Equity Interests of the
Company are then listed (if any), if the listing of such Registrable Securities
is then permitted under the rules of such exchange, or (B) if no such similar
Equity Interests are then so listed, use its reasonable best efforts to
(1) cause all such Registrable Securities to be listed on a national securities
exchange, (2) secure designation of all such Registrable Securities as a
National Association of Securities Dealers, Inc. Automated Quotation System
(“NASDAQ”) “national market system security” within the meaning of Rule 11Aa2-1
of the SEC, or (3) failing that, to secure NASDAQ authorization for such shares
and, without limiting the generality of the foregoing, to arrange for at least
two market makers to register as such with respect to such shares with FINRA;

 

(xi)                              deliver promptly to Counsel to the
Participating Holders and each underwriter, if any, participating in the
offering of the Registrable Securities, copies of all correspondence between the
SEC and the Company, its counsel or auditors and all memoranda relating to
discussions with the SEC or its staff with respect to such registration
statement;

 

(xii)                           use its reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of the registration
statement;

 

(xiii)                        provide a CUSIP number for all Registrable
Securities no later than the effective date of the registration statement and
provide the applicable transfer agents with printed certificates for the
Registrable Securities which are in a form eligible for deposit with The
Depository Trust Company;

 

(xiv)                       cause its officers and employees to participate in,
and to otherwise facilitate and cooperate with, the preparation of the
registration statement and prospectus and any amendments or supplements thereto
(including participating in meetings, drafting sessions, due diligence sessions
and the marketing of the Registrable Securities covered by the registration
statement (including participation in “road shows”) taking into account the
Company’s business needs);

 

(xv)                          enter into and perform its obligations under such
customary agreements (including, if applicable, an underwriting agreement as
provided for in Section 2.4) and take such other actions as the Majority
Participating Holders or managing underwriter(s) shall request in order to
expedite or facilitate the disposition of such Registrable Securities;

 

16

--------------------------------------------------------------------------------


 

(xvi)                       promptly incorporate in a prospectus supplement or
post-effective amendment such information as the managing underwriter(s) or
Majority Participating Holders request to be included therein relating to the
plan of distribution with respect to such Registrable Securities; and make all
required filings of such prospectus supplement or post-effective amendment as
soon as practicable after being notified of the matters to be incorporated in
such prospectus supplement or post-effective amendment;

 

(xvii)                    cooperate with each Participating Holder and each
underwriter, and their respective counsel in connection with any filings
required to be made with FINRA, the New York Stock Exchange, the Nasdaq National
Market, or any other securities exchange on which such Registrable Securities
are traded or will be traded;

 

(xviii)                 promptly prior to the filing of any document which is to
be incorporated by reference into the registration statement or the prospectus
contained therein (after the initial filing of such registration statement), and
prior to the filing or use of any free writing prospectus, provide copies of
such document to Counsel to the Participating Holders and to each managing
underwriter, and make the Company’s representatives available for discussion of
such document and make such changes in such document concerning the
Participating Holders prior to the filing thereof as Counsel to the
Participating Holders or underwriters may request;

 

(xix)                       furnish to each Participating Holder and each
managing underwriter, without charge, at least one (1) signed copy of the
registration statement and any post-effective amendments thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits (including those incorporated by reference) and any
free writing prospectus utilized in connection therewith;

 

(xx)                          cooperate with the Participating Holders and the
managing underwriter(s) to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the Participating Holders at least five (5) Business Days prior
to any sale of Registrable Securities and instruct any transfer agent or
registrar of Registrable Securities to release any stop transfer orders in
respect thereof;

 

(xxi)                       to the extent required by the rules and regulations
of FINRA, retain a Qualified Independent Underwriter, which shall be acceptable
to the Majority Participating Holders;

 

(xxii)                    take no direct or indirect action prohibited by
Regulation M under the Exchange Act; provided that to the extent that any
prohibition is applicable to the Company, the Company will take all reasonable
action to make any such prohibition inapplicable;

 

(xxiii)                 take all reasonable action to ensure that any free
writing prospectus utilized in connection with any registration covered by
Section 2.1 or 2.2 complies in

 

17

--------------------------------------------------------------------------------


 

all material respects with the Securities Act, is filed in accordance with the
Securities Act to the extent required thereby, is retained in accordance with
the Securities Act to the extent required thereby and, when taken together with
the related prospectus, prospectus supplement and related documents, will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(xxiv)                in connection with any underwritten offering (whether or
not off of a shelf registration statement), if at any time the information
conveyed to a purchaser at the time of sale includes any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, promptly file with the SEC such amendments or supplements to
such information as may be necessary so that the statements as so amended or
supplemented will not, in light of the circumstances, be misleading; and

 

(xxv)                   in connection with any underwritten offering (whether or
not off of a shelf registration statement), if the Company files a document
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act that, in the
reasonable judgment of the Company, must be included in the registration
statement pursuant to a post-effective amendment to the registration statement
or supplement to the related prospectus, promptly file with the SEC such
amendments or supplements to such information as may be necessary on account of
such Exchange Act filing.

 

(b)                                 Each Participating Holder agrees that upon
receipt of any notice from the Company of the happening of any event of the kind
described in clause (C), (E) or (G) of Section 2.3(a)(vii), each Participating
Holder will, to the extent appropriate, discontinue its disposition of
Registrable Securities pursuant to the registration statement relating to such
Registrable Securities until, in the case of clause (C) of Section 2.3(a)(vii),
its receipt of notice from the Company that such stop order or suspension of
effectiveness is no longer in effect, and in the case of clauses (E) and (G) of
Section 2.3(a)(vii), its receipt of the copies of the supplemented or amended
prospectus contemplated by clause (E) or (G) of Section 2.3(a)(vii) and, if so
directed by the Company, will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in its possession, of the
prospectus relating to such Registrable Securities current at the time of
receipt of such notice.  If the disposition by a Participating Holder of its
Registrable Securities is discontinued pursuant to the foregoing sentence, the
Company shall extend the period of effectiveness of the registration statement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Participating Holder
shall have received (in the case of clause (C) of Section 2.3(a)(vii)) notice
that such stop order or suspension of effectiveness is no longer in effect, and
(in the case of clauses (E) and (G) of Section 2.3(a)(vii)) copies of the
supplemented or amended prospectus contemplated by clause (E) or (G) of
Section 2.3(a)(vii); and, if the Company shall not so extend such period, the
Participating Holder’s request pursuant to which such registration statement was
filed shall not be counted for purposes of the requests for registration to
which the Participating Holder is entitled pursuant to Section 2.1.  If for any
other reason the effectiveness of any registration statement filed pursuant to
Section 2.1 or 2.2 is suspended or interrupted prior to the expiration of the
time period regarding the maintenance of

 

18

--------------------------------------------------------------------------------


 

the effectiveness of such registration statement required by
Section 2.3(a)(i) so that Registrable Securities may not be sold pursuant
thereto, the applicable time period shall be extended by the number of days
equal to the number of days during the period beginning with the date of such
suspension or interruption to and ending with the date when the sale of
Registrable Securities pursuant to such registration statement may be resumed.

 

(c)                                  If any such registration statement or
comparable statement under “blue sky” laws refers to any Holder by name or
otherwise as the holder of any Equity Interests of the Company, then such Holder
shall have the right to require (i) the insertion therein of language, in form
and substance satisfactory to such Holder and the Company, to the effect that
the holding by such Holder of such Equity Interests is not to be construed as a
recommendation by such Holder of the investment quality of the Company’s Equity
Interests covered thereby and that such holding does not imply that such Holder
will assist in meeting any future financial requirements of the Company, or
(ii) in the event that such reference to such Holder by name or otherwise is not
in the judgment of the Company, as advised by counsel, required by the
Securities Act or any similar federal statute or any state or foreign “blue sky”
or securities law then in force, the deletion of the reference to such Holder.

 

(d)                                 Holders may seek to register different types
of Registrable Securities simultaneously and the Company shall use its
reasonable best efforts to effect such registration and sale in accordance with
the intended method or methods of disposition specified by such Holders.

 

(e)                                  In connection with an underwritten offering
related to a shelf take-down, the Company will comply with all of these
registration procedures as reasonably appropriate in the opinion of the Majority
Participating Holders.

 

2.4.                            Underwritten Offerings.

 

(a)                                 Demand Underwritten Offerings.  If requested
by the underwriters for any underwritten offering by the Participating Holders
pursuant to a registration requested under Section 2.1, the Company shall enter
into a customary underwriting agreement with the managing
underwriter(s) selected by the Majority Participating Holders pursuant to
Section 2.1(f).  Such underwriting agreement shall be reasonably satisfactory in
form and substance to the Majority Participating Holders and the Company and
shall contain such representations and warranties by, and such other agreements
on the part of, the Company and such other terms as are generally prevailing in
agreements of that type, including customary provisions relating to
indemnification and contribution which are no less favorable to the recipient
than those provided in Section 2.6.  Each Participating Holder shall be a party
to such underwriting agreement.  The Majority Participating Holders may, at
their option, require that any or all of the representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such underwriters shall also be made to and for the benefit of each
Participating Holder and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of each Participating Holder; provided that the
Company shall not be required to make any representations or warranties with
respect to written information specifically provided by a

 

19

--------------------------------------------------------------------------------


 

Participating Holder for inclusion in the registration statement.  No
Participating Holder shall be required to make any representations or warranties
to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Participating Holder,
its ownership of and title to the Registrable Securities, its intended method of
distribution, and disclosures related to the foregoing; and any liability of any
Participating Holder to any underwriter or other Person under such underwriting
agreement shall be limited to liability arising from breach of its
representations and warranties and shall be limited to an amount equal to the
proceeds (net of expenses and underwriting discounts and commissions) that it
derives from such registration, except in the case of willful fraud by such
Participating Holder.

 

(b)                                 Incidental Underwritten Offerings.  In the
case of a registration pursuant to Section 2.2, if the Company shall have
determined to enter into an underwriting agreement in connection therewith, all
of the Registrable Securities to be included in such registration shall be
subject to such underwriting agreements.  The Majority Participating Holders
may, at their option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters shall also be made to and for the benefit of
the Participating Holders and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of the Participating Holders; provided that the
Company shall not be required to make any representations or warranties with
respect to written information specifically provided by a Participating Holder
for inclusion in the registration statement.  None of the Participating Holders
shall be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding such Participating Holder, its ownership of and title to
the Registrable Securities, its intended method of distribution and disclosures
related to the foregoing; and any liability of any Participating Holder to any
underwriter or other Person under such underwriting agreement shall be limited
to liability arising from breach of its representations and warranties and shall
be limited to an amount equal to the proceeds (net of expenses and underwriting
discounts and commissions) that it derives from such registration, except in the
case of willful fraud by such Participating Holder.

 

(c)                                  Participation in Underwritten
Registrations.  In the case of an underwritten registration pursuant to
Section 2.1 or 2.2, as the Company may from time to time reasonably request in
writing, the Company may require the Participating Holders (i) to furnish the
Company such information regarding such Participating Holders and the
distribution of the Registrable Securities to enable the Company to comply with
the requirements of applicable laws or regulations in connection with such
registration and (ii) to complete and execute all customary questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements.  The
Company shall not be obligated to effect the registration of any Registrable
Securities of a particular Participating Holder unless such information and
documents regarding such Participating Holder and the distribution of such
Participating Holder’s Registrable Securities is provided to the Company.

 

2.5.                            Preparation; Reasonable Investigation.  In
connection with the preparation and filing of each registration statement under
the Securities Act pursuant to this Agreement, the Company will give the
Participating Holders, the managing underwriter(s), and their respective

 

20

--------------------------------------------------------------------------------


 

counsel, accountants and other representatives and agents the opportunity to
participate in the preparation of such registration statement, each prospectus
included therein or filed with the SEC, and each amendment thereof or supplement
thereto or comparable statements under securities or “blue sky” laws of any
jurisdiction, and give each of the foregoing parties access to its books and
records, all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries, and such opportunities to
discuss the business of the Company and its subsidiaries with their respective
directors, officers and employees and the independent public accountants who
have certified the Company and its subsidiaries’ financial statements, and
supply all other information and respond to all inquiries requested by such
Participating Holders, managing underwriter(s), or their respective counsel,
accountants or other representatives or agents in connection with such
registration statement, as shall be necessary or appropriate, in the opinion of
counsel to such Participating Holder or managing underwriter(s), to conduct a
reasonable investigation within the meaning of the Securities Act, and the
Company shall not file any registration statement or amendment thereto or any
prospectus or supplement thereto to which the Majority Participating Holders or
the managing underwriter(s) shall object.

 

2.6.                            Indemnification.

 

(a)                                 Indemnification by the Company.  The Company
agrees that in the event of any registration of any Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, (i) each of the Holders and
their respective Affiliates, (ii) each of the Holders’ and their Affiliates’
respective Affiliates, officers, directors, successors, assigns, members,
partners, equity holders, employees, advisors, and agents, (iii) each other
Person who participates as an underwriter or Qualified Independent Underwriter
in the offering or sale of such Equity Interests and their respective directors,
officers and Affiliates, (iv) each Person who controls (within the meaning of
the Securities Act or the Exchange Act) any of the Persons listed in
clauses (i), (ii) or (iii), and (v) any representative (legal or otherwise) of
any of the Persons listed in clauses (i), (ii), (iii) or (iv) (collectively, the
“Indemnitees”), from and against any losses, penalties, fines, liens, judgments,
suits, claims, damages, liabilities, costs and expenses (including attorney’s
fees and any amounts paid in any settlement effected in compliance with
Section 2.6(e)) or liabilities, joint or several (or actions or proceedings,
whether commenced or threatened, in respect thereof, and whether or not such
Indemnitee is a party thereto) (“Losses”), to which such Indemnitee has become
or may become subject under the Securities Act or otherwise, insofar as such
Losses arise out of, relate to or are based upon (A) any untrue statement or
alleged untrue statement of any material fact contained in any registration
statement under which such Equity Interests were registered under the Securities
Act, any preliminary prospectus, final prospectus or summary prospectus
contained therein, any amendment or supplement thereto, any documents
incorporated by reference therein, or any free writing prospectus or road show
utilized in connection therewith, (B) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (C) any untrue statement or alleged untrue
statement of a material fact in the information conveyed to any purchaser at the
time of the sale to such purchaser, or the omission or alleged omission to state
therein a material fact required to be stated therein, or (D) any violation by
the Company of any federal, state or common law rule or regulation applicable to
the Company and relating to action required of or inaction by the Company in
connection with any such registration, and the Company shall reimburse such

 

21

--------------------------------------------------------------------------------


 

Indemnitee for its legal and other fees and expenses incurred by it in
connection with investigating or defending any such Loss; provided that the
Company shall not be liable to an Indemnitee to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any such registration statement, any
such preliminary prospectus, final prospectus or summary prospectus, any
amendment or supplement thereto or document incorporated by reference therein,
or any such free writing prospectus or road show, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Indemnitee, which specifically states that it is for use in the preparation
of such registration statement, preliminary prospectus, final prospectus,
summary prospectus, amendment, supplement, document or free writing prospectus.

 

(b)                                 Indemnification by Participating Holders. 
As a condition to including any Registrable Securities in any registration
statement, the Company shall have received an undertaking reasonably
satisfactory to it from each Participating Holder so including any Registrable
Securities to, severally and not jointly, indemnify and hold harmless, to the
fullest extent permitted by law, (i) the Company, each director and officer of
the Company, and each other Person, if any, who controls the Company within the
meaning of the Securities Act or Exchange Act and (ii) any underwriters of the
Registrable Securities, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act or the
Exchange Act) and their Affiliates, from and against any Losses to which such
indemnified parties have become or may become subject under the Securities Act
or otherwise, insofar as such Losses arise out of, relate to or are based upon
any statement or alleged statement in or omission or alleged omission from such
registration statement, any preliminary prospectus, final prospectus or summary
prospectus contained therein, any amendment or supplement thereto, or any free
writing prospectus or road show utilized in connection therewith, but only to
the extent such statement or alleged statement or omission or alleged omission
was made in reliance upon and in conformity with written information furnished
by such Participating Holder to the Company which specifically states that it is
for use in the preparation of such registration statement, any preliminary
prospectus, final prospectus or summary prospectus contained therein, any
amendment or supplement thereto, or any free writing prospectus or road show
utilized in connection therewith, and such Participating Holder shall reimburse
such indemnified party for any reasonable legal or any other fees or expenses
reasonably incurred by them in connection with investigating or defending any
such Loss; provided that the aggregate liability of such indemnifying party
under this Section 2.6(b) shall be limited to the amount of proceeds (net of
expenses and underwriting discounts and commissions) received by such
indemnifying party in the offering giving rise to such liability, except in the
case of willful fraud by such Participating Holder.  Each Participating Holder
shall also indemnify and hold harmless all other prospective sellers and
Participating Holders, their respective Affiliates, officers, directors,
successors, assigns, members, partners, equity holders, employees, advisors,
representatives (legal or otherwise), and agents, and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) any such seller
or Participating Holder to the same extent as provided above with respect to
indemnification of the Company and underwriters.

 

(c)                                  Notices of Claims.  Promptly after receipt
by an indemnified party of notice of the commencement of any action or
proceeding involving a claim referred to in

 

22

--------------------------------------------------------------------------------


 

Section 2.6(a) or 2.6(b), such indemnified party shall, if a claim in respect
thereof is to be made against an indemnifying party, give written notice to such
indemnifying party of the commencement of such action or proceeding; provided
that the failure of any indemnified party to give notice as provided herein
shall not relieve the indemnifying party of its obligations under
Section 2.6(a) or 2.6(b), except to the extent that the indemnifying party is
actually and materially prejudiced by such failure to give notice, and shall not
relieve the indemnifying party from any liability which it may have to the
indemnified party otherwise than under this Section 2.6.

 

(d)                                 Defense of Claims.  In case any such action
or proceeding is brought against an indemnified party, except as provided for in
the next sentence, the indemnifying party shall be entitled to participate
therein and assume the defense thereof, jointly with any other indemnifying
party, with counsel reasonably satisfactory to such indemnified party, and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof and approval by the indemnified party of such
counsel, the indemnifying party shall not be liable to such indemnified party
for any legal expenses subsequently incurred by such indemnified party in
connection with the defense thereof other than costs of investigation, and the
indemnified party shall be entitled to participate in such defense at its own
expense.  If (i) the indemnifying party fails to notify the indemnified party in
writing, within fifteen (15) days after the indemnified party has given notice
of the action or proceeding, that the indemnifying party will indemnify the
indemnified party from and against all Losses the indemnified party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
claim, (ii) the indemnifying party fails to provide the indemnified party with
evidence acceptable to the indemnified party that the indemnifying party will
have the financial resources to defend against the claim or proceeding and
fulfill its indemnification obligations hereunder, (iii) after electing to
participate in and assume the defense of such action or proceeding, the
indemnifying party fails to defend diligently the action or proceeding within
ten (10) Business Days after receiving notice of such failure from such
indemnified party; (iv) such indemnified party reasonably shall have concluded
(upon advice of its counsel) that there may be one or more legal defenses
available to such indemnified party or other indemnified parties which are not
available to the indemnifying party; or (v) if such indemnified party reasonably
shall have concluded (upon advice of its counsel) that, with respect to such
claims, the indemnified party and the indemnifying party may have different,
conflicting, or adverse legal positions or interests then, in any such case, the
indemnified party shall have the right to assume or continue its own defense and
the indemnifying party shall be liable for any fees and expenses therefor.

 

(e)                                  Consent to Entry of Judgment and
Settlements.  No indemnifying party shall be liable for any settlement of any
action or proceeding effected without its written consent, which consent shall
not be unreasonably withheld, delayed or conditioned, provided that, in the case
where the indemnifying party shall have failed to take any of the actions listed
in clauses (i), (ii) or (iii) of the last sentence of Section 2.6(d), the
indemnified party shall have the right to compromise or settle such action on
behalf of and for the account, expense, and risk of the indemnifying party and
the indemnifying party will remain responsible for any Losses the indemnified
party may suffer resulting from, arising out of, relating to, in the nature of,
or caused by the action or proceeding to the fullest extent provided in this
Section 2.6.  No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or

 

23

--------------------------------------------------------------------------------


 

threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (A) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim, (B) does not include a statement
as to or an admission of fault, culpability or a failure to act, by or on behalf
of any indemnified party and (C) does not require any action other than the
payment of money by the indemnifying party.

 

(f)                                   Contribution.  If for any reason the
indemnification provided for in Section 2.6(a), 2.6(b) or 2.6(g) is unavailable
to an indemnified party or insufficient in respect of any Losses referred to
therein, then, in lieu of the amount paid or payable under Section 2.6(a),
2.6(b) or 2.6(g), the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such Loss (i) in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand, and the indemnified party on the other hand, with respect to the
statements or omissions which resulted in such Loss, as well as any other
relevant equitable considerations, or (ii) if the allocation provided by
clause (i) is not permitted by applicable law or if the allocation provided in
this clause (ii) provides a greater amount to the indemnified party than
clause (i), in such proportion as shall be appropriate to reflect not only the
relative fault but also the relative benefits received by the indemnifying party
and the indemnified party from the offering of the Equity Interests of the
Company covered by such registration statement as well as any other relevant
equitable considerations.  The relative fault shall be determined by a court of
competent jurisdiction with reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The parties hereto agree that it would not be
just and equitable if contributions pursuant to this Section 2.6(f) were to be
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in the
preceding sentence of this Section 2.6(f).  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  The amount paid or payable by an indemnified
party as a result of the Losses referred to in Section 2.6(a), 2.6(b) or
2.6(g) shall be deemed to include, subject to the limitations set forth in
Sections 2.6(a), 2.6(b) and 2.6(g), any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim.  Notwithstanding anything in this Section 2.6(f) to
the contrary, no Participating Holder shall be required to contribute any amount
in excess of the proceeds (net of expenses and underwriting discounts and
commissions) received by such Participating Holder from the sale of the
Registrable Securities in the offering to which the Losses of the indemnified
parties relate, except in the case of willful fraud by such Participating
Holder.

 

(g)                                  Other Indemnification.  Indemnification and
contribution similar to that specified in the preceding subsections of this
Section 2.6 (with appropriate modifications) shall be given by the Company and
the Participating Holders with respect to any required registration or other
qualification of Equity Interests of the Company under any state, federal or
foreign securities or “blue sky” laws.  The indemnification agreements contained
in this Section 2.6

 

24

--------------------------------------------------------------------------------


 

shall be in addition to any other rights to indemnification or contribution
which any indemnified party may have pursuant to law or contract and shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of any Indemnitee or other indemnified party and shall
survive the transfer of any of the Registrable Securities by any such party.

 

(h)                                 Indemnification Payments.  The
indemnification and contribution required by this Section 2.6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or a Loss is incurred.

 

2.7.                            Limitation on Sale of Equity Interests.

 

(a)                                 For the Company and Others.  If the Company
receives a request for registration pursuant to an underwritten offering of
Registrable Securities pursuant to Section 2.1 or 2.2 or if a shelf take-down is
being undertaken, and if such a request is being implemented or has not been
withdrawn or abandoned, the Company agrees that (i) the Company shall not effect
any public or private offer, sale, distribution or other disposition of any
Registrable Securities or Convertible Securities or effect any registration of
any of its Equity Interests under the Securities Act (in each case, other than
(u) as part of such registration, (v) any Equity Interests issued by the Company
upon the exercise of an option or warrant or the conversion of an Equity
Interest, but only to the extent that (A) such option, warrant or Equity
Interest was outstanding on the date hereof or (B) the grant or issuance of such
option, warrant or Equity Interest received the Requisite Approval, (w) any
Equity Interests issued or granted pursuant to equity incentive plans, including
any non-employee director stock plan, the adoption of which plan received the
Requisite Approval and which issuance or grant received the Requisite Approval;
(x) any Equity Interests issued pursuant to any dividend reinvestment plan, the
adoption of which plan received the Requisite Approval; (y) the filing by the
Company of any registration statement on Form S-8 or a successor form thereto;
and (z) any Equity Interests issued in connection with a transaction that
includes a commercial relationship (including joint ventures or other strategic
acquisitions), which transaction received the Requisite Approval), whether or
not for sale for its own account, during the period beginning on the date the
Company receives such request and ending one hundred eighty (180) days after the
effective date of such registration in the case of the Initial Public Offering
or ninety (90) days after the effective date of such registration in the case of
any other underwritten Public Offering, plus, in each case, any customary
extension periods (or such shorter period as the managing underwriter(s) may
require), and (ii) the Company shall use its reasonable best efforts to obtain
from each of its officers, directors and Persons who Beneficially Own five
percent (5%) or more of the Company’s Equity Interests, an agreement not to
effect any public or private offer, sale, distribution or other disposition of
Equity Interests of the Company, or any Equity Interests of the Company that are
convertible into or exchangeable or exercisable for other Equity Interests of
the Company, including a sale pursuant to Rule 144, during the one hundred
eighty (180) day period in the case of an Initial Public Offering (or such
shorter period as the managing underwriter(s) may require), or the ninety (90)
day period in the case of any other underwritten Public Offering (or such
shorter period as the managing underwriter(s) may require), in each case
beginning on the effective date of such registration statement.

 

(b)                                 For the Holders.  If the Company receives a
request for registration pursuant to an underwritten offering of Registrable
Securities pursuant to Section 2.1 or 2.2 or if

 

25

--------------------------------------------------------------------------------


 

a shelf take-down is being undertaken (and if such a request is being
implemented or has not been withdrawn or abandoned), each Holder agrees that, to
the extent requested in writing by the managing underwriter(s), it will not
effect any public or private offer, sale, distribution or other disposition of
any Registrable Securities or Convertible Securities (other than as a part of
such registration), including a sale pursuant to Rule 144, during the one
hundred eighty (180) day period in the case of an Initial Public Offering (or
such shorter period as the managing underwriter(s) may require), or the
ninety (90) day period in the case of any other underwritten Public Offering (or
such shorter period as the managing underwriter(s) may require), in each case
beginning on the effective date of such registration statement or the closing of
the shelf take-down plus any customary extension periods; provided that each
Holder has received the written notice required by Section 2.1(a) or 2.2(a), as
applicable; and provided, further, that in connection with such underwritten
offering each officer and director of the Company is subject to restrictions
substantially equivalent to those imposed on the Holders.

 

2.8.                            No Required Sale.  Nothing in this Agreement
shall be deemed to create an independent obligation on the part of any of the
Holders to sell any Registrable Securities pursuant to any effective
registration statement.

 

2.9.                            Rule 144; Rule 144A; Regulation S.  The Company
covenants that, at its own expense, it will file the reports required to be
filed by it under the Securities Act and the Exchange Act, and it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemptions
provided by (a) Rule 144, Rule 144A or Regulation S under the Securities Act or
(b) any similar rule or regulation hereafter adopted by the SEC.  Upon the
request of a Holder, the Company, at its own expense, will promptly deliver to
such Holder (i) a written statement as to whether it has complied with such
requirements (and such Holder shall be entitled to rely upon the accuracy of
such written statement), (ii) a copy of the most recent annual or quarterly
report of the Company and (iii) such other reports and documents as such Holder
may reasonably request in order to avail itself of any rule or regulation of the
SEC allowing it to sell any Registrable Securities without registration.

 

2.10.                     Adjustments.  At the request of Holders holding in the
aggregate at least fifty percent (50%) of the outstanding Registrable Securities
then held by the Holders, in the event of any change in the capitalization of
the Company as a result of any stock split, stock dividend, reverse split,
combination, conversion, recapitalization, merger, consolidation or otherwise,
the provisions of this Section 2 shall be appropriately adjusted.  The Company
agrees that it shall not effect or permit to occur any combination or
subdivision of its Equity Interests which would adversely affect the ability of
the Holders to include any Registrable Securities in any registration
contemplated by this Agreement or the marketability of such Registrable
Securities in any such registration.  The Company agrees that it will take all
steps necessary to effect a combination or subdivision of its Equity Interests
if, in the judgment of Holders holding in the aggregate at least fifty percent
(50%) of the outstanding Registrable Securities then held by the Holders or the
managing underwriter(s), such combination or subdivision would enhance the
marketability of the Registrable Securities.

 

26

--------------------------------------------------------------------------------


 

SECTION. 3.                         Subsequent Registration Rights; No
Inconsistent Agreements.

 

3.1.                            Limitations on Subsequent Registration Rights. 
From and after the date of this Agreement until the Holders and their respective
Permitted Assignees shall no longer hold any Registrable Securities, without the
prior written consent of Holders holding in the aggregate at least fifty percent
(50%) of the outstanding Registrable Securities then held by the Holders, the
Company shall not enter into an agreement that grants a holder or prospective
holder of any Equity Interests of the Company demand or incidental registration
rights.  Notwithstanding the foregoing, if, after the date of this Agreement,
the Company enters into any other agreement with respect to the registration of
any of its Equity Interests, and the terms contained therein are more favorable
to, or less restrictive on, the other party thereto than the terms and
conditions contained in this Agreement (insofar as they are applicable) with
respect to the Holders, then, at the request of Holders holding in the aggregate
at least fifty percent (50%) of the outstanding Registrable Securities then held
by the Holders, the terms of this Agreement shall immediately be deemed to have
been amended without further action by the Company or the Holders so that the
Holders shall be entitled to the benefit of any such more favorable or less
restrictive terms or conditions.

 

3.2.                            No Inconsistent Agreements.  Without the prior
written consent of Holders holding in the aggregate at least fifty percent (50%)
of the outstanding Registrable Securities then held by the Holders, the Company
will not, on or after the date of this Agreement, enter into any agreement with
respect to its Equity Interests which is inconsistent with the rights granted to
the Holders in Section 2 or otherwise conflicts with the provisions of
Section 2, other than any customary lock-up agreement with the underwriters in
connection with any offering effected hereunder, pursuant to which the Company
shall agree not to register for sale, and the Company shall agree not to sell or
otherwise dispose of, Equity Interests of the Company or any Convertible
Securities, for a specified period (not to exceed one hundred eighty (180) days
plus customary extension periods) following such offering.  The Company
represents and warrants that the rights granted to the Holders hereunder do not
in any way conflict with and are not inconsistent with any other agreements to
which the Company is a party or by which it is bound.  The Company is not bound
by any agreement with respect to its Equity Interests granting any registration
rights to any Person.

 

SECTION. 4.                         Miscellaneous.

 

4.1.                            Rules of Construction.

 

(a)                                 An accounting term not otherwise defined
herein has the meaning assigned to it in accordance with U.S. GAAP;

 

(b)                                 References in the singular or to “him,”
“her,” “it,” “itself,” or other like references, and references in the plural or
the feminine or masculine or neutral reference, as the case may be, shall also,
when the context so requires, be deemed to include the plural or singular, or
the masculine or feminine or neutral reference, as the case may be;

 

(c)                                  References to Sections shall refer to
sections of this Agreement, unless otherwise specified;

 

27

--------------------------------------------------------------------------------


 

(d)                                 The headings in this Agreement are for
convenience and identification only and are not intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof;

 

(e)                                  This Agreement shall be construed without
regard to any presumption or other rule requiring construction against the party
that drafted and caused this Agreement to be drafted;

 

(f)                                   References to “days” shall refer to
calendar days unless Business Days are specified.  If any period expires on a
day which is not a Business Day or any event or condition is required by the
terms of this Agreement to occur or be fulfilled on a day which is not a
Business Day, such period shall expire or such event or condition shall occur or
be fulfilled, as the case may be, on the next succeeding Business Day;

 

(g)                                  Any action required to be taken “within” a
specified time period following the occurrence of an event shall be required to
be taken no later than 5:00 PM, Eastern time, on the last day of the time
period, which shall be calculated starting with the day immediately following
the date of the event;

 

(h)                                 All monetary figures shall be in United
States dollars unless otherwise specified, and any monetary figure in United
States dollars shall be deemed to refer to the equivalent amount of foreign
currency when used in a context which refers to or includes operations conducted
principally outside of the United States;

 

(i)                                     References to “include,” “includes” and
“including” in this Agreement shall be deemed to be followed by “, without
limitation,” whether or not so specified; and

 

(j)                                    The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other theory extends, and
such phrase shall not mean “if.”

 

4.2.                            Further Actions.  Each party hereto shall
cooperate with each other party, shall do and perform or cause to be done and
performed all further acts and things, and shall execute and deliver all other
agreements, certificates, instruments and documents as any other party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

4.3.                            Notices.

 

(a)                                 Unless otherwise expressly provided herein,
all notices, requests, demands, claims and other communications provided for
under the provisions of this Agreement shall be in writing.  Any notice,
request, demand, claim or other communication hereunder shall be sent by
(i) personal delivery (including receipted courier service) or overnight
delivery service to the intended recipient at the address set forth below,
(ii) facsimile or electronic mail, with confirmation of receipt, to the number
or email address of the intended recipient set forth below (provided that a copy
is also sent by another permitted method; and provided, further, that delivery
to the NMP Entities may not be sent by facsimile), (iii) internationally
recognized overnight delivery courier service to the intended recipient at the
address set forth below, or

 

28

--------------------------------------------------------------------------------


 

(iv) registered or certified mail, return receipt requested, postage prepaid, to
the intended recipient at the address set forth below:

 

(i)                         If to the Company, at the address indicated below,
or at such other address as the Company may hereafter designate by written
notice to the Holders:

 

Bellerophon Therapeutics, Inc.

53 Frontage Road, Suite 301

Hampton, NJ 08827

Attn:  Chief Executive Officer

Fax:  844-325-6587

Email:  jon.peacock@bellerophon.com

 

with copies (which shall not constitute notice) to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attn:  Lia Der Marderosian, Esq.

Fax:  +1-617-526-5000

Email:  lia.dermarderosian@wilmerhale.com

 

and

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attn:  Aviva F. Diamant, Esq. and Abigail P. Bomba, Esq.

Fax:  +1-212-859-4000

Email: aviva.diamant@friedfrank.com and

abigail.bomba@friedfrank.com

 

(ii)                      If to any Holder, to such Holder at the address set
forth below such Holder’s name on its signature page hereto, or at such other
address as such Holder may hereafter designate by written notice to the Company,
in each case, with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attn:  Aviva F. Diamant, Esq. and Abigail P. Bomba, Esq.

Fax:  +1-212-859-4000

Email: aviva.diamant@friedfrank.com and

abigail.bomba@friedfrank.com

 

and

 

29

--------------------------------------------------------------------------------


 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attn:  Lia Der Marderosian, Esq.

Fax:  +1-617-526-5000

Email:  lia.dermarderosian@wilmerhale.com

 

(iii)                   If to any Tag-Along Holder, to such Tag-Along Holder at
its address set forth on the books and records of the Company.

 

(b)                                 Notices shall be deemed to have been
received:

 

(i)                         If given by personal delivery or by facsimile or
electronic transmission, on the day given, if given before 5:00 PM local time on
a Business Day in the jurisdiction of the intended recipient; otherwise on the
next Business Day, provided that receipt of any facsimile or electronic
transmission is confirmed by written evidence of delivery of facsimile,
electronic confirmation of delivery or written acknowledgment of receipt thereof
by the recipient;

 

(ii)                      If given by internationally recognized overnight
delivery courier service, on the date of delivery indicated in the records of
such courier service; and

 

(iii)                   If given by registered or certified mail, return receipt
requested, postage prepaid, on the date of delivery indicated on the return
receipt.

 

4.4.                            Governing Law.  This Agreement shall in all
respects be governed by, and construed in accordance with, the laws (excluding
conflict of laws rules and principles) of the State of Delaware applicable to
agreements made and to be performed entirely within such State, including all
matters of construction, validity and performance.

 

4.5.                            Specific Performance.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached and that money damages or other remedy at law would not be a
sufficient or adequate remedy for any breach or violation of, or a default
under, this Agreement.  It is accordingly agreed that, subject to Section 4.8,
each of the parties shall be entitled, without any requirement for the securing
or posting of any bond with respect to such remedy, to an injunction or
injunctions to prevent or restrain any breach, violation or default, or
threatened breach, violation or default, of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, such remedy being in addition to any other
remedy to which any party may be entitled at law or in equity.

 

4.6.                            Entire Agreement.  This Agreement, including, to
the extent referred to herein, the Pre-IPO Certificate of Incorporation, the
Certificate of Incorporation and the Stockholders Agreement, constitutes the
entire agreement of the parties relating to the subject matter hereof

 

30

--------------------------------------------------------------------------------


 

and supersedes all prior agreements and undertakings, whether oral or written. 
For avoidance of doubt, this Agreement supersedes and replaces the Original
Registration Rights Agreement, which agreement shall no longer have any force or
effect.  There are no representations, agreements, arrangements or
understandings, oral or written, between or among the parties relating to the
subject matter of this Agreement which are not fully expressed in this
Agreement.

 

4.7.         Severability.  Should any provision of this Agreement or the
application thereof to any Person or circumstance be held invalid or
unenforceable to any extent, (a) such provision shall be ineffective to the
extent, and only to the extent, of such invalidity or unenforceability and shall
be enforced to the greatest extent permitted by law; (b) such invalidity or
unenforceability with respect to any Person or in any jurisdiction shall not
invalidate or render unenforceable such provision as applied (i) to any other
Persons or circumstances or (ii) in any other jurisdiction; and (c) such
invalidity or unenforceability shall not affect or invalidate any other
provision of this Agreement.

 

4.8.         Amendments and Waivers.

 

(a)           Subject to Section 4.8(c), this Agreement and any of the
provisions hereof may be amended, modified or supplemented, in whole or in part,
only by written agreement of the Company (with the prior approval of the Board)
and Holders holding in the aggregate at least fifty percent (50%) of the
outstanding Registrable Securities then held by the Holders; provided that
(i) any amendment or modification of, or supplement to, Section 2.6 that relates
only to a particular offering shall require only the written agreement of the
Company (with the prior approval of the Board) and the Majority Participating
Holders for such offering, and (ii) any amendment or modification of, or
supplement to, this Agreement the direct result of which is to materially
adversely affect any Holder (or class or series of Holders) in a manner that is
materially different from the manner in which the other Holders (or other
classes or series of Holders) are affected (other than such materially different
effects resulting from the express provisions of this Agreement in effect
immediately prior to such amendment, modification or supplement) may be effected
only with the prior written consent of such Holder (or a majority of such class
or series of Holders measured by the number of shares of the class or series
held) so differently affected.

 

(b)           The observance of any provision of this Agreement may be waived in
writing by the Company (with the prior approval of the Board) and Holders
holding in the aggregate at least fifty percent (50%) of the outstanding
Registrable Securities then held by the Holders; provided that any provision
hereof may be waived by any waiving party on such party’s own behalf, without
the consent of any other party. Any waiver of any provision of Section 2.6 that
relates only to a particular offering shall require only the written agreement
of the Company (with the prior approval of the Board) and the Majority
Participating Holders for such offering.  Any waiver by any party hereto of a
breach by any party hereto of any provision of this Agreement shall not operate
or be construed as a waiver of such breach by any other party hereto, except as
otherwise explicitly provided for in the writing evidencing such waiver.  Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such

 

31

--------------------------------------------------------------------------------


 

right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

 

(c)           Other than in the case of a Permitted Assignee (which shall not
require the consent of the Company or any Holder), the execution of a
counterpart signature page or a joinder to this Agreement after the date hereof
by any Person holding any Equity Interests of the Company shall require the
consent of the Company (with the prior approval of the Board) and Holders
holding in the aggregate at least fifty percent (50%) of the outstanding
Registrable Securities then held by the Holders and shall not be deemed an
amendment to this Agreement so long as such Person agrees to be treated as a
“Holder” hereunder.

 

4.9.         No Third Party Beneficiaries.  Other than Section 2.6, nothing in
this Agreement, whether express or implied, shall be construed to give any
Person (other than the parties hereto and their respective successors and
permitted assigns who comply with the terms hereof and agree in writing to be
bound by the provisions hereof) any legal or equitable right, remedy or claim
under or in respect of this Agreement or any covenants, conditions or provisions
contained herein, as a third party beneficiary or otherwise.  Each Indemnitee
shall be a third party beneficiary of the provisions of Section 2.6 and shall be
entitled to enforce such provisions directly.  The Tag-Along Holders (except as
set forth in the immediately preceding sentence) shall not be third party
beneficiaries of this Agreement and shall not be entitled to enforce any of the
provisions hereof, provided that nothing in this Agreement shall limit the
rights of the Tag-Along Holders under the Pre-IPO Certificate of Incorporation.

 

4.10.       Assignments.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the Company and the Holders and their respective
successors and permitted assigns.  The Company may not assign any of its rights
or delegate any of its duties hereunder without the prior written consent of
Holders holding in the aggregate at least fifty percent (50%) of the outstanding
Registrable Securities then held by the Holders.  With respect to the Holders,
(a) prior to an Initial Public Offering, any Holder may, at its election and at
any time or from time to time, assign its rights and delegate its duties
hereunder, in whole or in part, to any Person to whom such Holder transfers any
of such Holder’s Equity Interests in compliance with the Pre-IPO Certificate of
Incorporation and (b) at any time or from time to time following an Initial
Public Offering, (i) any Holder may transfer its rights and delegate its duties
hereunder, in whole or in part, to an Affiliate of such Holder and (ii) any NMP
Holder may additionally transfer its rights and delegate its duties hereunder,
in whole or in part, to any Person that acquires shares of Common Stock from an
NMP Holder in a transaction other than a Public Offering or a sale pursuant to
Rule 144 (each of the assignees referenced in clauses (a), (b)(i) and (b)(ii) of
this sentence is referred to as a “Permitted Assignee”), provided, that an NMP
Holder may only transfer in a transaction described in clause (b)(ii) above its
then remaining demand registration rights under Section 2.1 (in whole or in
part) to a Person that, immediately following such transfer, will hold, together
with its Affiliates, at least ten percent (10%) in the aggregate of the
Quarterly Outstanding Common Stock unless such transfer is of the balance of the
Registrable Securities then held by all the NMP Holders in which case an NMP
Holder may only transfer in such a transaction one or more of its then remaining
demand registration rights under Section 2.1 to a Person that, immediately
following such transfer, will hold, together with its Affiliates, at least
five percent (5%) in the aggregate of the Quarterly Outstanding Common Stock. 
For the

 

32

--------------------------------------------------------------------------------


 

avoidance of doubt, there may be more than one transfer under any of
clauses (a), (b)(i) and (b)(ii) of the preceding sentence.  Notwithstanding the
foregoing, no such assignment shall be binding upon or obligate the Company to
any such Permitted Assignee unless and until such Permitted Assignee delivers to
the Company (i) a written notice stating the name and address of such Assignee
and identifying the Equity Interests of the Company with respect to which such
rights are being assigned, if any, and (ii) a written instrument by which such
Permitted Assignee agrees to be bound by the obligations imposed upon Holders
under this Agreement to the same extent as if such Permitted Assignee were a
party hereto (or executes and delivers to the Company a counterpart signature
page or a joinder to this Agreement and agrees to be treated as a “Holder” for
all purposes of this Agreement), whereupon such Permitted Assignee shall be
entitled to all of the rights of a Holder under this Agreement, including under
this Section 4.10.

 

4.11.       Jurisdiction; Waiver of Jury Trial.

 

(a)           Jurisdiction.  Subject to Section 4.5, any action, suit or
proceeding against any party to this Agreement arising out of or relating to
this Agreement shall be brought in any federal or state court located in New
York County in the State of New York, and each of the parties hereby submits to
the exclusive jurisdiction of such courts for the purpose of any such action,
suit or proceeding.  A final judgment in any such action, suit or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  To the extent that service of
process by mail or by internationally recognized overnight delivery courier
service is permitted by applicable law, each party irrevocably consents to the
service of process in any such action, suit or proceeding in such courts by the
mailing of such process by registered or certified mail, postage prepaid, return
receipt request or by internationally recognized overnight delivery courier
service to such party at its address for notices provided for in Section 4.3. 
Each party irrevocably waives and agrees not to assert (i) any objection which
it may ever have to the laying of venue of any such action, suit or proceeding
in any federal or state court located in New York County in the State of New
York, and (ii) any claim that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.

 

(b)           Waiver of Jury Trial.  EACH PARTY IRREVOCABLY WAIVES, TO THE
EXTENT LAWFUL, AND AGREES NOT TO ASSERT ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF RELATING TO THIS AGREEMENT AND AGREES
THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF RELATING TO THIS AGREEMENT.

 

4.12.       Attorneys’ Fees.  In the event that any action, suit or proceeding
is brought for the purpose of determining or enforcing the right of any party or
parties hereunder, the party or parties prevailing in such action, suit or
proceeding shall be entitled to recover from the other party or parties all
reasonable costs and expenses incurred by the prevailing party or parties in
connection with such action, suit or proceeding, including reasonable attorneys’
fees.

 

33

--------------------------------------------------------------------------------


 

4.13.       Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.  A signature delivered by facsimile or
electronic transmission shall be deemed to be an original signature for all
purposes under this Agreement.

 

4.14.       Effectiveness.  Except for (a) Indemnitees and (b) as otherwise
provided in the Pre-IPO Certificate of Incorporation and in this Agreement with
respect to Tag-Along Securities, no Person shall have any rights under this
Agreement, and neither the Company nor any Holder shall have any obligations
under this Agreement to any other Person, unless and until such other Person has
executed and delivered this Agreement or a counterpart hereto agreeing to be
bound by this Agreement as a Holder.  The failure of any one or more Persons to
execute and deliver this Agreement or a counterpart hereto shall not invalidate
this Agreement or any of the rights and obligations of the Company and of those
Holders that have executed and delivered this Agreement or a counterpart hereto
as among such parties that have so executed and delivered this Agreement or a
counterpart hereto.

 

[Signature Page Follows]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

COMPANY:

 

 

 

BELLEROPHON THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Jonathan M. Peacock

 

 

Name: Jonathan M. Peacock

 

 

Title: President and Chief Executive Officer

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

HOLDERS:

 

 

 

NEW MOUNTAIN PARTNERS II (AIV-A), L.P.

 

 

 

 

By:

New Mountain Investments II, L.L.C.,

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Steven B. Klinsky

 

 

Name: Steven B. Klinsky

 

 

Title: Managing Member

 

 

 

NEW MOUNTAIN PARTNERS II (AIV-B), L.P.

 

 

 

 

By:

New Mountain Investments II, L.L.C.,

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Steven B. Klinsky

 

 

Name: Steven B. Klinsky

 

 

Title: Managing Member

 

 

 

NEW MOUNTAIN AFFILIATED INVESTORS II, L.P.

 

 

 

 

By:

New Mountain Investments II, L.L.C.,

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Steven B. Klinsky

 

 

Name: Steven B. Klinsky

 

 

Title: Managing Member

 

 

 

ALLEGHENY NEW MOUNTAIN PARTNERS, L.P.

 

 

 

 

By:

New Mountain Investments II, L.L.C.,

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Steven B. Klinsky

 

 

Name: Steven B. Klinsky

 

 

Title: Managing Member

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

Address for notices:

 

 

 

c/o New Mountain Capital, L.L.C.

 

787 Seventh Avenue, 49th Floor

 

New York, NY 10019

 

Attn:  Matthew Holt

 

Email:   mholt@newmountaincapital.com

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

HOLDER:

 

 

 

ARCH VENTURE FUND VI, L.P.

 

 

 

 

By:

ARCH Venture Partners VI, L.P.,

 

 

Its general partner

 

 

 

 

By:

ARCH Venture Partners VI, LLC,

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Robert T. Nelsen

 

 

Name: Robert T. Nelsen

 

 

Title: Managing Director

 

 

 

 

 

 

 

Address for notices:

 

 

 

c/o ARCH Venture Partners

 

8725 West Higgins Road

 

Suite 290

 

Chicago, IL 60631

 

Attn:   Mark McDonnell

 

Fax:   +1-773-380-6606

 

Email:   mmcdonnell@archventure.com

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

HOLDERS:

 

 

 

VENROCK PARTNERS, L.P.

 

 

 

 

By:

Venrock Partners Management, LLC,

 

 

Its general partner

 

 

 

 

By:

/s/ Bryan E. Roberts

 

 

Name: Bryan E. Roberts

 

 

Title: General Partner

 

 

 

 

VENROCK ASSOCIATES IV, L.P.

 

 

 

 

By:

Venrock Management IV, LLC,

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Bryan E. Roberts

 

 

Name: Bryan E. Roberts

 

 

Title: General Partner

 

 

 

 

VENROCK ENTREPRENEURS FUND IV, L.P.

 

 

 

 

By:

VEF Management IV, LLC,

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Bryan E. Roberts

 

 

Name: Bryan E. Roberts

 

 

Title: General Partner

 

 

 

 

 

 

 

Address for notices:

 

 

 

c/o Venrock Associates

 

3340 Hillview Avenue

 

Palo Alto, CA 94304

 

Attn:   Bryan Roberts

 

Fax:   +1-650-561-9180

 

Email:   broberts@venrock.com

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

HOLDER:

 

 

 

LINDE NORTH AMERICA, INC.

 

 

 

 

 

 

 

By:

/s/ Jens Luehring

 

 

Name: Jens Luehring

 

 

Title: Head of Finance, Americas

 

 

 

 

 

Address for notices:

 

 

 

Linde North America, Inc.

 

575 Mountain Avenue

 

Murray Hill, NJ 07974

 

Fax: +1.908.771.1852

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

HOLDERS:

 

 

 

5AM VENTURES LLC

 

 

 

 

By:

5AM Partners LLC,

 

 

Its manager

 

 

 

 

 

 

 

By:

/s/ Andrew J. Schwab

 

 

Name: Andrew J. Schwab

 

 

Title: Managing Director

 

 

 

 

5AM CO-INVESTORS LLC

 

 

 

 

By:

5AM Partners LLC,

 

 

Its manager

 

 

 

 

 

 

 

By:

/s/ Andrew J. Schwab

 

 

Name: Andrew J. Schwab

 

 

Title: Managing Director

 

 

 

 

 

 

 

Address for notices:

 

 

 

c/o 5AM Ventures LLC

 

2200 Sand Hill Road, Suite 110

 

Menlo Park, CA 94025

 

Attn:   Andrew Schwab

 

Fax:   +1-650-233-8923

 

Email:   andy@5amventures.com

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

HOLDER:

 

 

 

ARAVIS VENTURE I, L.P.

 

 

 

 

By:

Aravis General Partner Ltd,

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Jean-Philippe Tripet

 

 

Name: Jean-Philippe Tripet

 

 

Title: Chairman

 

 

 

 

 

 

 

Address for notices:

 

 

 

c/o Aravis General Partner Ltd

 

One Capital Place

 

P.O. Box 847

 

Grand Cayman KY1-1103

 

Cayman Islands

 

Attn: Gwen McLaughlin

 

 

 

With a copy by email to:

 

 

 

Email: andreas@aravis.ch

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------